Cupp, J.,
dissenting.
{¶ 15} I respectfully dissent. The trial court order in question falls squarely within R.C. 2505.02(B)(3). That provision specifically defines a final, appealable order as one that “vacates or sets aside a judgment or grants a new trial.” The trial court’s order in this case did just that — it set aside the judgment and granted a new trial on damages.
{¶ 16} The order also gave the plaintiff the option of choosing remittitur in lieu of the new trial. However, there is nothing in the statute to indicate that this optional language somehow removed the order from the meaning of R.C. 2505.02. The order was still final and appealable even with the optional language because it disposed of the merits of the case and left nothing for the determination of the court. Miller v. First Internatl. Fid. & Trust Bldg., Ltd., 113 Ohio St.3d 474, 2007-Ohio-2457, 866 N.E.2d 1059, ¶ 6. The only remaining issue — plaintiff’s consent to remittitur — was merely “mechanical” and involved only a “ministerial task.” State v. Threatt, 108 Ohio St.3d 277, 2006-Ohio-905, 843 N.E.2d 164, ¶ 20. Accordingly, I believe that the court of appeals was correct to dismiss the appeal and cross-appeal as untimely. I would therefore affirm its judgment.
Pfeifer, J., concurs in foregoing opinion.
Baker & Hostetler, L.L.P., Thomas D. Warren, Thomas R. Luechesi, and Joslyn E. Kaye; and Wegman, Hessler & Vanderburg and Jeffrey W. Krueger, for appellant.